IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 74539-5-1
                     Respondent,
                                                   DIVISION ONE
              V.
                                                   UNPUBLISHED OPINION
DEMARIO SAMUEL ROBERSON,

                     Appellant.                    FILED: May 14, 2018


      TRICKEY, J. — A jury convicted Demario Roberson of felony violation of a

court order and assault in the second degree. He argues that the court was

required to vacate the assault conviction to avoid a double jeopardy violation.

But there was no double jeopardy violation. The court properly entered judgment

on the lesser Included offense of misdemeanor violation of a court order because

assault in the second degree cannot elevate a violation of a court order to a

felony under ROW 26.50.110(4).               Roberson also challenges the court's

admission of evidence of a prior assault against the same victim and alleges that

the trial court conducted three sidebar conferences in violation of his right to a

public trial. Finding no error, we affirm.

                                       FACTS

       Demario Roberson and Krystal Rodriguez met and became a couple in

2007, when Rodriguez was 17 years old. In early 2008, Rodriguez moved into

Roberson's family's home.
No. 74539-5-1/ 2

      Some months later, in May 2008, Rodriguez and Roberson had an

argument that led to a domestic violence charge. They were visiting some
                   I
friends and Rodriguez wanted to leave. She waited in the car for Roberson but
                   I
then decided to take the bus and leave on her own. Roberson and Rodriguez

were arguing and Rodriguez was crying. When Rodriguez tried to walk away,

Roberson grabbed her hand. A man driving by in a truck observed the struggle,

stopped, and confronted Roberson. Another eyewitness persuaded Rodriguez to

get into her car and called 911. When he heard sirens approaching, Roberson

left. He pleaded guilty to assault. On May 14, 2008, the court entered a no-

contact order prohibiting contact between Roberson and Rodriguez in connection

with the charge.

      The convictions at issue in this appeal stem from an incident that took

place on September 22,2008. On that day, Roberson took Rodriguez to enroll in

school. Roberson drove Rodriguez in his mother's car, which he often drove, a

lavender PT Cruiser. They were unable to complete the enrollment, however,

because they could not locate the address after spending more than an hour

driving around.

      Eventually, Roberson pulled into a cul de sac in Skyway, south of Seattle,

where he used to live. There were two houses in the cul de sac. Monica Green

and her family lived in one of the houses. Teresa Mugamuga lived with her

family in the upper unit of the house next door. Roberson and his family

previously lived in one of the rental units and a family friend of Roberson's had




                                       2
No. 74539-5-1 / 3

also lived there until a few weeks earlier. Both Green and Mugamuga were

familiar with Roberson from when his family lived there.

       Mugamuga was watching television facing the window when she heard a

car pull up quickly onto the gravel parking area. She recognized the PT cruiser.

Roberson was gesticulating and it appeared that he was arguing with his female

passenger. Mugamuga then saw Roberson punch the female in the face with a

closed fist. The passenger's head jerked back and she covered her face with her

hands. Roberson threw her a towel.

       Green also noticed Roberson's car and went out to investigate after her

sons, who had been playing outside, came inside and told her that a woman in

the car was bleeding. Green went to Roberson's car and heard him yelling at

Rodriguez, telling her she was "okay" and to "clean herself up."1 Rodriguez was

crying and holding a towel over her bloody face. Green demanded to know what

had happened and accused Roberson of hitting Rodriguez. Roberson said that

"nothing" happened, "everything's fine," and "it's cool," and eventually told her to

mind her own business.2 Green directly asked Rodriguez what happened and

she did not answer.

       The argument between Roberson and Green became heated. Green's

husband came outside and he and Green got Rodriguez out of the car.

Rodriguez was crying, shaking, and holding her face. Green told Rodriguez to

come inside the house and that she would help her. Rodriguez responded,"you




1 4 Report of Proceedings(RP)at 671.
24 RP at 672.
                                         3
No. 74539-5-I /4

don't understand," and explained, "I live with him, I have to go."3 Meanwhile,

Roberson ordered Rodriguez to get back in the car and threatened Green and

her husband that he would return with a gun. Rodriguez got back into the car,

Green called 911, and Roberson sped off.

      King County sheriffs deputies responded and eventually determined that

Rodriguez might be at Roberson's home in Seattle. When deputies went to the

house, Roberson's mother told them that neither Roberson nor Rodriguez was

home. Concerned about Rodriguez's safety, the deputies entered the home over

Roberson's mother's objection.     Inside, the deputies came upon a locked

bedroom door. Roberson's mother denied that Rodriguez was in the room and

said that she did not have a key. No one responded when the deputies knocked

on the bedroom door. They kicked down the door to find Rodriguez standing by

the bed holding a towel to her bruised and swollen face.

      The deputies escorted Rodriguez from the house. They insisted that

medics examine her, but she refused to go to the hospital. Rodriguez told one of

the deputies that the injury occurred when Roberson slammed on the brakes

while driving and that she hit her face on the dashboard of the car. The deputy

took Rodriguez to her mother's house.        Eventually a physician examined

Rodriguez and determined that she had a nasal fracture.

      The State charged Roberson with felony violation of a court order, assault

in the second degree, kidnapping in the second degree, and felony harassment.

       At the 2009 trial, Rodriguez was five months pregnant with Roberson's

child. Rodriguez testified and denied that Roberson hit her and said her injury

34 RP at 693.
                                        4
No. 74539-5-1 / 5

was caused by an accidental traffic-related incident. Her description of the

accident was different from the account she initially gave to the deputy. She said

she loved Roberson and wanted to marry him. In his testimony, Roberson also

said that Rodriguez hit her face on the dashboard when he had to slam on the

brakes to avoid hitting a car in front of him.

       The jury convicted Roberson of felony violation of a court order and

assault in the second degree, but acquitted him of the kidnapping and

harassment charges. At sentencing, the State proposed that the court enter

judgment for a misdemeanor violation of a court order because the statute

defining the crime of felony violation of a court order, RCW 26.50.110(4),

precluded a felony conviction when the defendant was also convicted of second

degree assault. Defense counsel did not object.

       In March 2009, the court entered judgment on a misdemeanor violation of

a court order and suspended the sentence. The court imposed a standard range

sentence on Roberson's conviction of assault in the second degree, and after

awarding credit for time served, ordered his immediate release.

       Roberson appeals.4

                                     ANALYSIS

I.      Double Jeopardy

       Roberson contends that his convictions of second degree assault and

felony violation of a no-contact order violated double jeopardy. Therefore, he

claims that instead of entering judgment on the misdemeanor offense, the


4 Roberson filed an untimely notice of appeal in January 2016. This court granted
Roberson's motion to enlarge the time to appeal under RAP 18.8(b).
                                          5
No. 74539-5-1/6

sentencing court was required to vacate the lesser conviction, here, the assault

conviction. According to Roberson, the court correctly recognized the double

Jeopardy violation, but failed to properly remedy the error.

       The double jeopardy clauses of the Fifth Amendment to the United States

Constitution and article I, section 9 of the Washington State Constitution,

guarantee that no person shall be subject to multiple prosecutions or

punishments for the same offense. State v. Baldwin, 150 Wash. 2d 448, 453-54, 78
P.3d 1005 (2003). But if the legislature authorizes cumulative punishments for

both offenses, double jeopardy is not offended. State v. Freeman, 153 Wash. 2d
765, 771, 108 P.3d 753 (2005). We review de novo whether the legislature

Intended to punish two crimes separately. Freeman, 153 Wash. 2d at 770.

       In State v. Moreno, 132 Wn. App.663, 668-71, 132 P.3d 1137(2006), and

State v. Leming, 133 Wash. App. 875, 886-87, 138 P.3d 1095 (2006), this court

held that double jeopardy is not offended by convictions of both assault and

felony violation of a court order, even if the two convictions were based on the

same evidence, because the legislature intended to punish the crimes

separately. We derived the legislature's intent from the following:(1)the crime of

assault is located in the Washington Criminal Code, in chapter 9A.36 ROW,

whereas violation of a no-contact order is located in Title 26, Domestic Relations,

and codified in chapter 26.50 ROW, the Domestic Violence Protection Act; (2)

ROW 26.50.210 provides that actions under chapter 26.50 RCW are "in addition

to other civil or criminal remedies;" and (3) the statutes criminalizing assault and

violation of a domestic violence court order serve different purposes. Moreno,


                                          6
No. 74539-5-1/7
132 Wash. App. at 669-70; Leming, 133 Wash. App. at 886-87. Accordingly,

Roberson's convictions of assault and felony violation of a court order did not

violate double jeopardy.

      Contrary to Roberson's argument, the record indicates that the court

entered judgment on the misdemeanor offense, not to avoid a double jeopardy

violation, but because the applicable statute defining felony violation of a court

order, RCW 26.50.110(4), precludes the use of second degree assault to elevate

a misdemeanor violation of a court order to a felony. See State v. Ward, 148
Wash. 2d 803, 810-12,64 P.3d 640(2003); State v. Azpitarte, 140 Wash. 2d 138, 142,

995 P.2d 31 (2000).

       Under RCW 26.50.110(1)(a), a knowing violation of a protection or no-

contact order is a gross misdemeanor except as provided in subsections (4) and

(5). Applicable here, RCW 26.50.110(4) provides:

      Any assault that is a violation of an order issued under this chapter
      ... and that does not amount to assault in the first or second
      degree under RCW 9A.36.011 or 9A.36.021 is a class C felony,
      and any conduct in violation of such an order that is reckless and
      creates a substantial risk of death or serious physical injury to
      another person is a class C felony.

       Because Roberson's second degree assault of Rodriguez was the basis

for elevating his violation of a court order to a felony, the felony conviction

violated RCW 26.50.110(4). And given that the jury was instructed on, and

necessarily found the elements of, the misdemeanor violation, vacation of the

felony conviction and imposition of the lesser included misdemeanor offense was

the appropriate remedy. In re Pers. Restraint of Heidari, 174 Wash. 2d 288, 292,

274 P.3d 366 (2012)(remand for imposition of judgment on lesser offense is

                                        7
No. 74539-5-1/ 8

appropriate where jury was instructed on and found the elements of the lesser

offense).

II.   ER 404(b) Evidence

      Roberson next claims that the trial court abused its discretion by admitting

evidence of the May 2008 domestic violence incident. We review a court's

decision to admit or exclude such evidence for abuse of discretion. State v.

Magers 164 Wash. 2d 174, 181, 189 P.3d 126(2008). A court abuses its discretion

if its decision is manifestly unreasonable or based on untenable grounds.

Nam,164 Wn.2d at 181.

      ER 404(b) bars the admission of evidence of prior bad acts for the

purpose of proving a person's character and showing that the person acted in

conformity with the character. State v. Gresham, 173 Wash. 2d 405, 420-21, 269
P.3d 207 (2012).     But the same evidence may be admissible for another

purpose, depending on its relevance and the balancing of its probative value and

danger of unfair prejudice. Gresham, 173 Wash. 2d at 420-21.

       Washington courts have admitted prior acts of domestic violence under

ER 404(b) for a number of purposes. For instance, such evidence has been

admitted (1) to assist the jury in assessing the credibility of a victim who recants

or makes inconsistent statements,(2) to show the reasonableness of a victim's

fear where fear Is an element of the charged offense, and (3) to explain the

victim's delay in reporting an offense. Magers, 164 Wash. 2d at 186 (acts of

domestic violence admissible to show victim's reasonable fear and to judge

credibility of a recanting victim). State v. Gunderson, 181 Wash. 2d 916, 925, 337


                                         8
No. 74539-5-1/ 9
P.3d 1090 (2014) (prior acts admissible when "the State has established their

overriding probative value, such as to explain a witness's otherwise inexplicable

recantation or conflicting account of events"); State v. Baker, 162 Wash. App. 468,

474-75, 259 P.3d 270(2011)(prior acts of domestic violence admissible to assist

jury in assessing credibility of victim who delays reporting or changes her story).

       Roberson claims that the prior incident of domestic violence was not

probative of Rodriguez's credibility because she did not recant and the only

statement she made to the deputy was consistent with her trial testimony.

Roberson argues that as in Gunderson, the evidence of past violence was not

admissible because there was no conflict between Rodriguez's testimony and

her prior statements, and to the extent that her testimony conflicted with the

testimony of others, including Mugamuga and Green, the evidence of prior

domestic violence did not help to explain those conflicts.

       In Gunderson, the State brought a domestic violence charge against

Daniel Gunderson. 181 Wash. 2d at 919. At trial, one of the alleged victims

testified that no such incident took place. Gunderson, 181 Wash. 2d at 920. There

was no evidence that the victim sustained any physical injuries and before trial,

she was not asked to provide any statement to the police or prosecutor's office.

Gunderson, 181 Wash. 2d at 920. The State sought to introduce evidence of

Gunderson's prior acts of domestic violence against the victim in order to

impeach her testimony.       Gunderson, 181 Wash. 2d at 921.           The trial court

concluded that the evidence was relevant to the victim's credibility and admitted

it. Gunderson, 181 Wash. 2d at 921. Our Supreme Court reversed, holding that


                                         9
No. 74539-5-1/ 10

evidence of prior bad acts is not admissible to impeach a victim's credibility when

"there is no evidence of injuries to the alleged victim" and she "neither recants

nor contradicts prior statements." Gunderson, 181 Wash. 2d at 925. Nor was the

evidence of past domestic violence admissible to explain a conflict between the

victim's account and "evidence from a different source." Gunderson, 181 Wash. 2d

at 924.

       But, here, there was evidence of physical injuries and trauma. And

although Rodriguez was not a recanting witness, her trial testimony that she was

Involved in a minor car accident was at odds with her statements and conduct at

the time of the incident. Gunderson, 181 Wash. 2d at 924 n.2, 925; State v. Grant,

83 Wash. App. 98, 106-07, 920 P.2d 609 (1996) (prior assaults admissible to

explain victim's "statements and conduct" which might otherwise appear

inconsistent with her testimony about the charged assault).          When Green

demanded to know what had happened Immediately following the assault and

accused Roberson of hurting Rodriguez, Rodriguez said nothing. Rodriguez did

not object or explain when Green became increasingly agitated and, together

with her husband, tried to separate her from Roberson. When Green offered her

protection and assistance, Rodriguez responded, "you don't understand," "I live

with him, I have to go."5 Shortly after, when the deputy brought Rodriguez to her

mother's home and her mother saw her injuries and asked if Roberson "did that

to her," Rodriguez told her "nothing happened," and did not mention a traffic

accident.6


54 RP at 693.
e 3 RP at 423.
                                        10
No. 74539-5-1/ 11

      Rodriguez's trial testimony also differed from her statements to the deputy

about the alleged accident in several significant respects.         In particular,

Rodriguez told the deputy that before the accident occurred, Roberson's sister

had punched him and he was angry. She also said that Roberson was driving in

reverse, pulling out of his sister's driveway, when he slammed on the brakes.

She said she was wearing a seatbelt at the time. However, at trial, Rodriguez

denied that Roberson had a fight with his sister or that the accident happened

while reversing out of Roberson's sister's driveway.        Rodriguez said that

Roberson was travelling too fast up a hill and had to slam on the brakes to avoid

hitting the car in front of them. Rodriguez said she was not wearing a seatbelt.

      Rodriguez's trial testimony was in conflict with her prior statements and

conduct and not simply inconsistent with the testimony of other witnesses. The

prior incident of domestic violence was admissible to assist the jury to evaluate

her credibility and explain the inconsistencies.

      In addition, as the State points out, the evidence of the prior assault was

also relevant to prove an essential element of the charged crime of kidnapping.

To prove that Roberson was guilty of kidnapping, the State had to establish that

he restricted Rodriguez's movements without her consent through the use of

force or intimidation. See RCW 9A.40.030 (defining "kidnapping in the second

degree"); RCW 9A.40.010(1)(defining '"[a]bduct'"); RCW 9A.40.010(6) (defining

"'[r]estrain'"). As in State v. Ashley 186 Wash. 2d 32, 42-43, 375 P.3d 673 (2016),

where the defendant was charged with unlawful imprisonment which also

requires proof of restraint, the evidence of past violence was probative of


                                         11
No. 74539-5-1 / 12

whether Rodriguez was restrained without her consent by intimidation at

Roberson's house where it appeared that she was physically capable of opening

the bedroom door from the inside. While this was not the basis for the trial

court's admission of the evidence, we may affirm the court's decision as to the

admissibility of evidence on any basis supported by the record. State v. Norlin,

134 Wash. 2d 570, 582, 951 P.2d 1131 (1998). In sum,the trial court did not abuse

its discretion in admitting evidence about the prior domestic violence incident.

III.   Public Trial

       Roberson alleges a public trial violation based on three sidebar

conferences that took place during trial.

       During the January 2009 pretrial proceedings, the trial court apprised the

parties of its practice for handling sidebar conferences during a jury trial:

       Again, you may recall we use sidebar conferences as needed. If
       any questions come up during jury selection or during the trial itself,
       we'll simply have a sidebar if you request it. And, again, keep in
       mind that if you want to put any sidebar on the record, you'll need
       to make that request. I'll give you the chance to do that at the next
       available recess, but I do not automatically put all sidebars on the
       record simply because most of them are simply procedural issues
       that don't need to be put on the record.m

During jury selection, the court explained to the jurors that if matters arose during

trial that required discussion outside of their presence, the court would conduct a

sidebar conference, meaning that the judge and the attorneys "go back behind

this door, close the door, briefly discuss what needs to be discussed, and we'll

come back out."8



  1 RP at 25.
8 1 RP at 36.
                                            12
No. 74539-5-1/ 13

       Three conferences took place in this manner during the trial. The first

occurred during a deputy's testimony about the bloody towel that Rodriguez held

in the car that he later collected as evidence. After it became clear that the State

Intended to offer the towel as an exhibit, the court requested a sidebar. The

sidebar lasted less than a minute. Approximately 30 minutes later, after the jury

was excused and before the court adjourned for the day, the court memorialized

the sidebar. The court stated that in response to the court's concern about the

towel presenting risk to the jury as a biohazard, the State agreed to withdraw the

exhibit and rely instead on photographic evidence.

       The second sidebar occurred at the request of defense counsel during

Rodriguez's testimony about the May 2008 incident It is not clear from the

record how long the sidebar lasted, but 20 minutes later, at the next court recess,

defense counsel put the substance of the sidebar discussion on the record.

Counsel stated that he objected to the Rodriguez's testimony about the details of

the prior incident. The court ruled that the details of the incident were relevant

and admissible within the scope of the court's earlier pretrial ruling.

       The final sidebar took place during the testimony of a defense investigator.

Defense counsel sought to admit evidence of photographs the investigator took

of the bedroom door in Roberson's house sometime after the incident. The court

sustained the State's objection to the photographs due to a lack of foundation.

After defense counsel asked another question in an attempt to lay a foundation,

the court requested a sidebar. After a sidebar that lasted less than a minute,




                                         13
No. 74539-5-1/14

defense counsel turned to a different topic.           This final sidebar was not

memorialized on the record.

       Criminal defendants have a right to a public trial under both the United

States Constitution and the Washington State Constitution. State v. Lormor, 172
Wash. 2d 85, 90-91, 257 P.3d 624 (2011); U.S. CoNs-r. amend. VI; WASH. CONST.

art. I, § 22. Whether a defendant's public trial right has been violated is a

question of law reviewed de novo. State v. Wise, 176 Wash. 2d 1, 9, 288 P.3d 1113

(2012).

       To answer that question, the court engages in a three-part inquiry: "(1)

Does the proceeding at issue implicate the public trial right? (2) If so, was the

proceeding closed? And (3) if so, was the closure justified?" State v. Smith, 181
Wash. 2d 508, 521, 334 P.3d 1049 (2014). If the court concludes that the right to a

public trial does not apply to the proceeding at issue, it need not reach the

second and third steps in the analysis. Smith, 181 Wash. 2d at 521.

      "[Mot every interaction between the court, counsel, and defendants will

implicate the right to a public trial or constitute a closure if closed to the public."

State v. Sublett, 176 Wash. 2d 58, 71, 292 P.3d 715 (2012). To determine whether

the public trial right attaches, we apply the "experience and logic" test. Sublett
176 Wash. 2d at 73. Under the experience prong, we consider whether the

proceeding at issue has historically been open to the public. Sublet 176 Wash. 2d

at 73. Under the logic prong, we ask "'whether public access plays a significant

positive role in the functioning of the particular process in question.'" Sublett, 176

Wn.2d at 73(quoting Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 8, 106


                                          14
No. 74539-5-1/15

S. Ct. 2735, 92 L. Ed. 2d 1 (1986)). If both prongs are satisfied, the public trial

right attaches. Sublet 176 Wash. 2d at 73.

       In Smith a case decided more than five years after the trial occurred in

this case, the defendant argued that multiple sidebar discussions following

evidentiary objections during trial violated his right to a public trial. Our Supreme

Court held, based on the experience and logic test, that "reasonable and

traditional sidebars used to avoid interruption of a trial do not implicate the public

trial right." Smith, 181 Wash. 2d at 521. As to the experience prong, the court

noted that sidebar conferences have historically occurred outside the view of the

public, because of the practical difficulties involved with interrupting trial to send

the jury to the jury room every time an evidentiary objection arose. Smith, 181
Wash. 2d at 515. As to the logic prong, the court concluded that evidentiary rulings

during traditional sidebars "do not invoke any of the concerns the public trial right

Is meant to address regarding perjury, transparency, or the appearance of

fairness." Smith, 181 Wash. 2d at 518. In a footnote, the court emphasized:

       We caution that merely characterizing something as a "sidebar"
       does not make it so. To avoid implicating the public trial right,
       sidebars must be limited in content to their traditional subject areas,
       should be done only to avoid disrupting the flow of trial, and must
       either be on the record or be promptly memorialized in the record.

Smith 181 Wash. 2d at 516 n.10. The court also observed, "Critically, the sidebars

here were contemporaneously memorialized and recorded, thus negating any

concern about secrecy." Smith, 181 Wash. 2d at 518.

       Acknowledging that traditional sidebar conferences do not implicate public

trial rights under Smith Roberson contends that the conferences that took place


                                         15
No. 74539-5-1 / 16

during his trial do not fall within the definition of traditional sidebars. He points

out that the record does not indicate why the sidebar conferences took place

outside the courtroom, and not at the bench. He also points out that the sidebars

were not recorded or contemporaneously memorialized.

       Roberson claims that the conferences here are analogous to the in-

chambers conference that took place in State v. Whitlock, 195 Wash. App. 745, 381

P.3d 1250(2016).0 In Whitlock, a bench trial, one of the defendants attempted to

cross-examine a State witness about whether she had previously acted as a

confidential informant. The State objected and requested a side bar. The court

then called counsel into chambers to discuss the objection, outside of the

presence of the defendants and without a court reporter. The conference lasted

for 10 minutes. At the end of the testimony later that morning, the court and

counsel described the content of the in-chambers discussion on the record. Our

Supreme Court held that the conference was not a proper sidebar and violated

the right of the defendants to a public and open trial. State v. Whitlock, 188
Wash. 2d 511, 522-23, 396 P.3d 310(2017).

       But Whitlock was not a jury trial, so there was "no expediency justification

for holding an evidentiary conference outside the courtroom," and "no reason for

any delay in memorialization at all." 195 Wash. App. at 753: Whitlock, 188 Wash. 2d

at 523. This distinction is critical. Here, the context clearly indicates that the trial

court used sidebars in order to avoid disrupting the flow of the jury trial. Although

there is no information in the record about the layout of the courtroom to explain

9 Roberson relies on the decision of Division Two of this court in Whitlock. After
Roberson filed his brief in this matter, the Supreme Court Issued a decision affirming the
Court of Appeals decision. State v. Whitlock 188 Wash. 2d 511, 396 P.3d 310(2017).
                                           16
No. 74539-5-1/17

why the court did not hold sidebars at the bench, given the brevity and context of

the conferences, we cannot see how this alters the analysis.

      A key reason why the in-chambers conference in Whitlock was not a

sidebar was because the court concluded that the conference did not involve a

traditional subject area of sidebars, such as "legal challenges and evidentiary

rulings," but instead concerned a "factual" issue that was "easily accessible to the

public? Whitlock, 188 Wash. 2d at 522-23. Here, on the other hand, the first

sidebar involved court procedure with regard to evidence presenting potential

biohazard risk. The second involved an objection to testimony and the scope of

the trial court's prior pretrial ruling, a ruling the court previously made in open

court. And while the final sidebar was not memorialized, it is apparent from the

record that the purpose was to address the State's evidentiary objection.

       Parties to an unrecorded sidebar are obligated to ensure that a record of

the ruling is made for appeal purposes and failure to make a record may

preclude review. State v. Koloske, 100 Wash. 2d 889, 896, 676 P.2d 456 (1984),

overruled on other grounds by State v. Brown, 111 Wash. 2d 124, 761 P.2d 588

(1988). But the final sidebar only lasted approximately 45 seconds, including the

time it took for the court and counsel to exit and reenter the courtroom. Given

the brevity, context, and apparent purpose, the record raises no concerns that

the sidebars jeopardized the fairness of the trial or the appearance of fairness

essential to public confidence in the system. The conferences were sidebars as

defined by Smith and did not violate Roberson's right to a public trial.




                                         17
No. 74539-5-1/ 18

      Affirmed.



                                    ....••••",

                          err;cik,ei)
                                    %i
WE CONCUR:




 c:t3 rA_I rrkergi        Beck-e-           e




                     18